Citation Nr: 1633343	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  15-14 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to a higher level of special monthly compensation based on the need for aid and attendance for residuals of traumatic brain injury (TBI) under 38 U.S.C.A. § 1114(t).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to April 1991.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over this matter was subsequently transferred to the RO in St. Paul, Minnesota.  See October 2015 certification of appeal.

Historically, the RO granted special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2014) in a September 2014 rating decision based on the level of the schedular evaluations assigned for the Veteran's service-connected disabilities (total plus 60 percent).  The Veteran filed the claim for special monthly compensation based on the need for aid and attendance that is currently on appeal the following month.  In the November 2014 rating decision, the RO denied the claim.  In his notice of disagreement (NOD) received the following month, the Veteran stated that he was in disagreement with the RO's decision regarding aid and attendance, including the effective date of the award.  He also indicated that he was seeking special monthly compensation at the T level (38 U.S.C.A. § 1114(t)) due to his gunshot injury, as well as his service-connected residuals of TBI and posttraumatic stress disorder (PTSD) with depression, including bipolar disorder and major depressive disorder and alcohol dependence.

The RO accepted a May 2015 written submission as the substantive appeal.  In a July 2015 rating decision, the RO granted special monthly compensation based on the need for aid and attendance under 38 U.S.C.A. §§ 1114(l) and (p) (L 1/2 level) for the Veteran's service-connected PTSD and TBI residuals, effective from April 30, 2015.  In an additional July 2015 rating decision and an August 2015 rating decision, the RO assigned earlier effective dates for this benefit.  The August 2015 rating decision assigned the earliest effective date of October 17, 2014, which was the date of the claim, based on a corresponding VA Central Office administrative decision.

In an August 2015 written statement, the Veteran expressed disagreement with the grant of special monthly compensation based on the need for aid and attendance at the L 1/2 level, inasmuch as he continued to seek the higher level of compensation at the T level, as well as the effective date assigned.

Effective March 24, 2015, VA amended its regulations to provide that VA will accept an expression of dissatisfaction or disagreement with an adjudicative determination by the Agency of Original Jurisdiction (AOJ) as a notice of disagreement (NOD) only if it is submitted on a standard form, in cases where such a form is provided.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 19.23, 19.24, 20.201(a) (2015)).  For every case in which the AOJ provides, in connection with its decision, a form for the purpose of initiating an appeal, an NOD consists of a completed and timely submitted copy of that form.  VA will not accept as an NOD an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result that is submitted in any other format, including on a different VA form.  See 38 C.F.R. § 20.201(a).

The RO provided the Veteran with the standard NOD form in the notification letters for the July 2015 and August 2015 rating decisions.  Therefore, the submission requirement in 38 C.F.R. § 20.201(a) applies in this case as to the earlier effective date issue.  Initially, the Board notes that the issue of a higher level of special monthly compensation based on the need for aid and attendance at the T level under 38 U.S.C.A. §§ 1114(t) is related to the perfected appeal for the original claim for aid and attendance because it is a higher level of the benefit ultimately granted in the July 2015 rating decision.

Nevertheless, on review, the Board finds that the issue of entitlement to an earlier effective date for the grant of special monthly compensation based on the need for aid and attendance at the L 1/2 level under 38 U.S.C.A. §§ 1114(l) and (p) is not currently on appeal.  The December 2014 NOD was submitted before the benefit was actually granted, and as such, it cannot serve as an NOD to any of the later decisions that assigned effective dates for the benefit.  In addition, the August 2015 written statement was not on the standard NOD form, and the Veteran did not later submit an NOD on the required form for this issue.  In other words, the Board cannot exercise jurisdiction over this issue in the absence of such a submission.  In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal, the language used by Congress in enacting the statute for filing an NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where an NOD had not been filed, but not where a substantive appeal had not been filed.  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: 'notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination,' and '[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final.'"  Id. at 44 (citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553) (enacting both NOD and substantive appeal requirements).  In light of the Court's discussion in Percy, the Board finds that the filing of an NOD is jurisdictional.  Based on the foregoing, the issue in appellate status is as stated above.

In an October 2015 written statement, the Veteran's representative clarified that he did not want a Board hearing, and the Veteran has not otherwise requested a hearing.  Based on the foregoing, there is no outstanding hearing request.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of additional VA treatment records, some of which were already considered by the RO in connection with this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be outstanding Social Security Administration (SSA) records.  See April 2016 VA treatment record. 

In addition, the Veteran's current level of special monthly compensation based on the need for aid and attendance is based on a combination of his service-connected PTSD (100 percent disabling) and residuals of TBI, which now includes two head scars (separately evaluated as 50 percent and 10 percent disabling), migraine headaches with associated vertigo/dizziness (30 percent disabling), residuals of TBI, to include memory problems (claimed as dissociative amnesia) (10 percent disabling), and tinnitus (10 percent disabling).  The combined evaluation for the TBI residuals alone is 80 percent.  See VA Adjudication Procedures Manual, M21-1, IV.ii.2.H.8.b (stating that, to establish entitlement to special monthly compensation at the T level, the need for aid and attendance must be due to TBI or multiple disabilities due to TBI that combine to a 100 percent evaluation).

The VA Central Office also determined that the Veteran did not meet the actual requirements for special monthly compensation at the T level in the August 2015 administrative decision based on the evidence of record at that time, including consideration of the December 2014 evaluation report completed by his treating VA psychiatrist.

In May 2016, the Veteran filed new claims for increased evaluations for various service-connected TBI residuals, which are currently pending before the AOJ.  Because the outcome of the increased evaluation claims could affect the outcome of this claim, the claims are inextricably intertwined.

Finally, the Board notes that evidence has been added to the claims file that was not previously considered by the RO in connection with the claim on appeal, including additional VA treatment records and VA examination reports obtained by the RO for other claims.  There is an automatic waiver of initial AOJ review for any evidence submitted by the Veteran; however, as some of the additional evidence was obtained by the RO rather than the Veteran, the automatic waiver provision does not apply.  In addition, a supplemental statement of the case (SSOC) has not been issued, and the Veteran has not submitted a waiver of the RO's initial consideration of the non-automatic waiver evidence.  As such, the case should be referred to the AOJ for review and preparation of an SSOC. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his TBI residuals.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development and after adjudication of the Veteran's May 2016 claims for increased evaluations for service-connected TBI residuals, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing a VA aid and attendance examination or obtaining a VA medical opinion based on the TBI residual disabilities alone.  See M21-1, IV.ii.2.H.11.b.

4.  The case should then be readjudicated by the AOJ, including all evidence received since the August 2015 supplemental statement of the case.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

